Citation Nr: 0627773	
Decision Date: 09/05/06    Archive Date: 09/12/06	

DOCKET NO.  98-09 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, including a panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

After the RO issued the February 2006 supplemental statement 
of the case (SSOC), the veteran submitted additional evidence 
with respect to his appeal.  Generally, if, after 
certification to the Board, pertinent evidence is submitted 
without notice that the veteran has waived his procedural 
right to have the agency of original jurisdiction consider 
the evidence, the appeal is remanded to the RO for initial 
consideration of the evidence and issuance of a supplemental 
statement of the case.  38 C.F.R. § 20.1304(c).  That 
regulation also provides, however, that the evidence need not 
be referred to the RO if the Board determines that the 
benefit to which the evidence relates may be fully allowed on 
appeal without such referral.  Id.  Since the veteran's claim 
for service connection is granted below, no referral to the 
RO will be made. 


FINDINGS OF FACT

1.  The veteran currently has a diagnosis of a panic 
disorder.

2.  The veteran incurred an injury during service, described 
variously as traumatic experiences and as duties that 
required constant vigilance.

3.  The veteran's current panic disorder is related to active 
military service.  




CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric condition, including panic disorder, have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service 
connection requires:  (1) existence of a current disability; 
(2) existence of a disease or injury during service; and (3) 
a nexus between current disability and any injury or disease 
incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) 
(a determination of service connection requires a finding of 
the existence of a current disability and a determination of 
the relationship between that disability and an injury or 
disease incurred in service).

Two doctors have diagnosed the veteran with a panic disorder.  
The veteran has received treatment for a panic disorder for 
several years.  The record clearly establishes the first 
requirement of service connection--that the veteran currently 
has a panic disorder disability.

There is conflicting evidence about whether the veteran 
incurred his panic disorder during active military service.  
The veteran's service medical records contain no indication 
that he had a psychiatric condition during service.  His exit 
examination also is silent as to any psychiatric conditions.  
And while the veteran states that he received treatment 
within two years of separation from service, neither the 
veteran nor the RO could obtain the treatment records from 
the veteran's physician.  

On the other hand, two doctors have specifically stated that 
the veteran's current panic disorder is related to his active 
military service.  Service connection may be granted for any 
disease diagnosed after separation when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If evidence sufficiently demonstrates 
a medical relationship between the veteran's in-service 
experiences and his current disability, it follows that the 
veteran incurred an injury in service.  See Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  From their 
discussions with the veteran about his experiences during 
service, both doctors determined that his current disability 
stemmed from his active military service.  

Dr. Suarez expressed the opinion that the veteran's panic 
attacks with agoraphobia were related to "his duties in the 
Army from 1967 to 1969 which required a constant vigilance."  
The VA examiner in January 2006 related the veteran's panic 
disorder to his "traumatic experiences in the military."  
It, therefore, follows that the veteran incurred an injury in 
service.  See Godfrey, supra.

Other evidence in the record supports the doctor's opinions.  
The veteran himself testified that, immediately following 
service, he was subject to panic attacks that became so 
severe he sought medical treatment.  His wife testified that 
right after the veteran's active service, he had trouble 
breathing, one of the symptoms of his panic disorder.  He was 
also very nervous after his service.  She testified that 
before he went in the Army, he did not manifest those 
symptoms.  Thus, the second requirement for service 
connection is met on this record.  

Finally, at the veteran's January 2006 VA examination, the 
examiner explicitly stated that it is more likely than not 
that the veteran's current panic disorder is related to his 
military experience.  Since the record demonstrates all three 
requirements for service connection, the veteran's claim will 
be granted.  Accordingly, there is no need to address whether 
VA met its duty to notify and to assist the veteran in 
obtaining evidence sufficient to substantiate his claim.    


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for an acquired psychiatric condition, 
including a panic disorder, is granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


